DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Elect Group I or Group II
Group I: Claims 1-42 are drawn to “capable of sensing and outputting a third dimension, a depth, on top of a two-dimensional projection of a scene, comprising a pinhole, a lens, or multiple lenses to collect the light rays from a scene by projecting an image of the scene to an image plane”; “multiple CMOS image sensor pixel photo receiving sections capable of collecting photons to sense a diffraction distribution, the CMOS pixel pitch is bigger than the diffraction element period.”; i.e. directed to structure of the camera, H01L27/14645; H01L27/14645


Group II: Claims 43-60: “encoding a depth information into a light cone angle, using an imaging setup to transfer the light cone into an image plane” , “convert the change in a light incident angle into a shift” and “computing the depth by solving an inverse problem”; i.e. directed to the signal generation and depth of 3D; H04N13/204


If Group II elected then elect one of Species below
Species A: 50-51, 53, 57, depth calculation using design of gratings
Species B: 54-56 depth calculation using pre-stored means

If Group I elected, then elect one of the Group below

Group A:6-16: details of finite grating/diffractive optical element: G02B27/4205
Group B: 20-26, 28: details of super pixel/unit formation with different structure for depth: H04N5/36965
Group C: 33-36: details of color filter: H04N9/0455
Group D; claim 38-42, directed to manufacturing method, G02B5/1847

Inventions (Group) I and II are distinct from each other because inventions (Group) I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention I does not require ““encoding a depth information into a light cone angle, using an imaging setup to transfer the light cone into an image plane” , “convert the change in a light incident angle into a shift” and “computing the depth by solving an inverse problem”
  .  The subcombination has separate utility. For instance, invention II can be used to determining depth without having “capable of sensing and outputting a third dimension, a depth, on top of a two-dimensional projection of a scene, comprising a pinhole, a lens, or multiple lenses to collect the light rays from a scene by projecting an image of the scene to an image plane”; “multiple CMOS image sensor pixel photo receiving sections capable of collecting photons to sense a diffraction distribution, the CMOS pixel pitch is bigger than the diffraction element period.”, therefore it can be useful where these components are not available or not required.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require separate class/subclass/field of search and/or different search quarries are needed.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Species A and B are distinct to each other because they are directed to distinct embodiments of ways to measure depth

Therefore, these species are not obvious variants of each other based on the current record.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Inventions (Group) “A” through “C” are distinct to each other because they are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case each subcombination “A” through “C” has separate utility namely camera with grating, super pixel for depth, and color filter respectively for depth. See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require separate class/subclass/field of search and/or different search quarries are needed.




Inventions (Group) A-C are distinct from “D” are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process  (MPEP § 806.05(f)). In the instant case the cameras of Group A-C can be made with many other semiconductor processing, does not require to follow the exact processing steps of “D”. As can be seen from the claims the processing steps of “D” are not obvious variant of A-C.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require separate class/subclass/field of search and/or different search quarries are needed.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103  and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121  does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486